Citation Nr: 1037194	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
the Veteran's asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to May 1962.  

In an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), service connection for 
asbestosis was granted effective February 25, 2002.  In August 
2009, the Veteran submitted a Motion to Advance on the Docket.  
In August 2009, the Board granted the Veteran's motion.  In 
September 2009, the Board remanded the Veteran's appeal to the RO 
for additional action.  In May 2010, the Board requested an 
opinion from a Veterans Health Administration (VHA) medical 
expert.  In July 2010, the requested VHA opinion was incorporated 
into the record.  In July 2010, the Veteran was provided with a 
copy of the VHA opinion.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected pulmonary 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to an 
initial compensable evaluation for the Veteran's asbestosis.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




REMAND

In reviewing the June 2010 VHA opinion, the Board observes that 
the physician concluded that:

In the absence of a high resolution 
[computerized tomography] scan to 
definitively document pulmonary 
interstitial fibrosis, I cannot conclude 
that the restrictive impairment noted on 
the pulmonary function test is due to 
pulmonary fibrosis caused by the asbestos 
exposure.  A high resolution [computerized 
tomography scan] of the chest would be 
highly beneficial in resolving the matter 
as changes of asbestosis are permanent and 
generally progressive.  

The VA's failure to conduct further evaluations and studies as 
recommended by the VA's own examiner constitutes a breach of its 
statutory duty to assist the Veteran.  Hyder v. Derwinski, 1 
Vet.App. 221 (1991).  In light of the VHA opinion, the Board 
concludes that the Veteran should be afforded a high resolution 
computerized tomography study of the chest to properly determine 
the impairment associated with his service-connected asbestosis.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Documentation of the Veteran's pulmonary treatment after 
December 2009, if any, has not been incorporated into the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic pulmonary disability after 
December 2009 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  The RO should associate with the claims 
folder any relevant VA medical records 
dating from December 2009 to the present.  
If none are found, annotate the claims 
folder accordingly.

3.  Then schedule the Veteran for a VA 
examination to assess the current nature 
and severity of his service-connected 
asbestosis.  The claims folder and a copy 
of this remand should be forwarded for 
review and the examiner should indicate in 
the report that such review was completed.  
All necessary testing should be 
accomplished to include a high resolution 
computerized tomography study of the chest 
to order to determine the impairment 
associated with his service-connected 
asbestosis.  See VHA opinion of June 2010.  
All findings should be reported in detail.  
The examiner should opine as to the level 
of disability that is attributable solely 
to the service-connected asbestosis.  A 
complete rationale for any opinion 
expressed must be provided.  In the event 
that certain testing cannot be completed, a 
complete rationale for the failure to do so 
should be provided.  

4.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his service-connected 
asbestosis.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

5.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested. 

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


